Waties, J.,
in the District Court of Charleston, was of opinion-against this defence, and the plaintiff bad a verdict.
After hearing argument, in support of the motion in this court,, the judges were all of opinion it ought not to be granted. That the bail bond-was lawfully given for any thing that can appear as respects the bail. The bail bond was not discharged, although the defendant was discharged from his arrest. If the discharge of the defendant, from the custody of the sheriff, could be considered as-discharging the bail bond, or entitling the bail to be released from his obligation ; yet it was necessary to have applied to the District Court for an order to discharge tire bail. The bail bond cannot be defeated in this way.
Motion discharged.